Citation Nr: 0012715	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1992 rating decision rendered by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the benefit sought was denied.  
The veteran testified at a personal hearing before a RO 
hearing officer in June 1993.  In June 1996 and July 1998, 
the Board remanded the case for additional development.  The 
case is returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service medical records are silent for any complaints, 
treatment, or diagnosis, of an acquired psychiatric disorder 
during service.

3.  An acquired psychiatric disorder is not shown to have 
become manifested to a compensable degree within one year 
after separation from active service.  

4.  A December 1997 opinion by a board of two psychiatrists 
indicating that the veteran's current anxiety disorder 
commenced during his active duty, is based his 
unsubstantiated recitation of medical history.

5.  The record does not show that the veteran engaged in 
combat.

6.  The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.

7.  The diagnosis of PTSD is not based on a confirmed 
stressor.
CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by military service, and a 
psychosis may not be presumed to have incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records, including the veteran's pre-
induction examination report in April 1966 and separation 
examination report in January 1968, are negative for 
complaints of, treatment for, or a diagnosis pertaining to 
any psychiatric disorder. The records are negative for any 
evidence of combat or combat-related injuries.

Service personnel records show the veteran served on the USS 
Zellars from May 1966 to January 1968.  There is no 
indication in these records that he served in combat.  
Similarly, these records do not show that the veteran had any 
psychiatric disorder.  His performance evaluations while 
serving on the USS Zellars indicate that he got along well 
with others and was an effective electrician. 

A report of medical history in conjunction with an annual 
examination for the Navy Reserves was completed by the 
veteran in February 1969.  In this medical history, the 
veteran noted that he had been treated for "nervousness" 
since August 1968 and was taking medication.

In October 1992, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he describes his 
alleged in service stressors.  The veteran indicated that he 
experienced nightmares and nervousness.  He indicated that he 
witnessed shore shelling for days and days and that during 
this shelling he could see people "running and falling and 
screaming."  He also stated that one of his best friends, 
[redacted], was killed in the engine room when a steam 
line broke.  He reported that he was treated for alcoholism 
after separating from active duty.

VA treatment reports from September 1992 to July 1993 
indicate that the veteran was first seen for psychiatric 
complaints in September 1992 when PTSD was diagnosed.  He 
indicated that he had been experiencing progressively severe 
anxiety, insomnia, flashbacks, nightmares of combat, 
hypervigilence, explosiveness, and irritability.  The 
examination report indicates that the veteran had a history 
of service in Vietnam "from the early or middle 1960s to 
1969."  

Diagnosis of dysthymic disorder with anxiety and a history of 
alcohol and benzodiazepine abuse, now in remission, were 
rendered during a VA examination for PTSD in December 1992.  
The veteran reported that he served in the Pacific; however, 
he was not initially aware of where he was.  Eventually he 
realized that his ship was off the coast of Vietnam.  He 
indicated that he saw continuous shelling.  He also indicated 
that when he was able to observe the shelling, he saw people 
or habitats being hit.  He again related the alleged death of 
his friend when a steam line broke.  Following his discharge, 
he started drinking heavily and was addicted to Valium.  In 
1989 while aboard a Merchant Maritime Academy Research Ship, 
he fell and injured his leg.  The examiner noted that the 
criteria for PTSD were not entirely met although the veteran 
experienced anxiety allegedly resulting from the memory of an 
inservice accident, aggravated by the 1989 shipboard 
accident.  

In March 1993 and May 1993, the veteran was hospitalized with 
a diagnosis of post-traumatic stress disorder-like features 
with complaints of difficulty with relationships.  He was to 
seek follow-up treatment at the Portland, Maine, Vet Center.  

A June 1993 statement from R. W. Driver, a readjustment 
counseling therapist, indicates that the veteran was first 
seen at the Portland, Maine, Vet Center in March 1993 with 
problems of nightmares, difficulty sleeping, anger and 
irritability, poor concentration and isolation.  Mr. Driver 
indicates that the veteran had begun having more intrusive 
thoughts about an unspecified traumatic experience aboard 
ship while serving off the coast of Vietnam.  

In a statement received by the veteran dated in June 1993, he 
indicates that, after he transferred to the USS Zellars, the 
ship left Boston, Massachusetts for Cuba.  He indicates that 
they stayed there for approximately six weeks where they 
"did a lot more shelling."  Following Cuba, the ship was 
part of a NATO exercise that involved daily shelling.  He 
reported that in 1968, the ship went to the South China Sea.  
He stated that the crew not informed of their location; 
however, he witnessed nightly shelling of a beach.  
Allegedly, there were people running around on the beach and 
people yelling.  He also reiterated his claim that he saw 
[redacted] injured in an accident in the engine room.

In June 1993, the veteran appeared at a hearing held at the 
RO.  The veteran testified that he had problems with feelings 
of isolation.  He indicated that he did not want to deal with 
people and that he had feelings of range and anger.  With 
these feeling, he claimed that he could not "hold a job 
down."  He again described the steam line accident involving 
his friend.  He indicated that he relives the accident in his 
dreams and that his sleep is effected.  He also indicated 
that his relationship with his wife and children was 
strained.  

The veteran was hospitalized in June and July 1993 at a VA 
Medical Center with PTSD like symptoms.  The hospitalization 
summary indicates that voluntarily reported to the PTSD 
program with complaints of increased anger/rage, nightmares, 
and sleep disturbances.  A VA hospital summary dated in July 
1993 showed that his motivation for admission into the 
Relapse Group was questionable; it appeared that he was 
looking for a place to live as his wife had recently thrown 
him out of their house.

In October 1997, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) furnished histories of 
the USS Zellars from 1967 to 1968.  USASCRUR was unable to 
locate a 1966 history.  The available histories are silent 
for a high-pressure steam line incident.  Similarly, USASCRUR 
indicated that available Navy casualty files do not list 
"[redacted]" as deceased.  The ship histories show that 
the USS Zellars was involved with a NATO exercise, Operation 
Matchmaker III, from January to August 1967.  The USS Zellars 
served during this time in the Caribbean and North Atlantic.  
Following the completion of these exercises, the ship was 
docked at Newport, Rhode Island from August to December 1968.  
In January 1968, the USS Zellars operated in the West 
Atlantic and was enroute to San Juan, Puerto Rico, at the 
time of the veteran's discharge from active duty.

In December 1997 the veteran was afforded a VA PTSD 
examination by a board of two psychiatrists.  The veteran 
complained of a lack of a social life, alcohol abuse, 
irritability and anger.  The examination report notes, by 
history, that the veteran was treated for complaints of 
anxiety in service around the late 1960's and that Valium was 
prescribed to treat his anxiety in 1970.  Diagnoses of 
generalized anxiety disorder and alcohol dependence were 
rendered.  Based on the recitation of history by the veteran, 
the examiners opined that it would seem more likely than not 
that the veteran's generalized anxiety disorder commenced 
during his Navy service.  The examiners also stated that the 
veteran did not appear to meet the criteria for PTSD.  

The most recent medical evidence of record is found in a 
November 1999 VA examination report.  The examination report 
indicates that the examiner reviewed the veteran's claims 
folder prior to the examination.  The report shows that 
testing revealed significant symptoms of PTSD.  The veteran 
again reported seeing a shipmate severely burned while on 
active duty.  However, the report also indicates that he 
allegedly ran over and killed a 14-year old boy in 1973.  He 
reported severe intrusive thoughts and nightmares over this 
event.  The examination report indicates that he knows that 
the 1973 accident was his most significant stressor.  The 
examiner noted that it was more likely than not that the 
veteran began to experience his anxiety disorder of social 
phobia by his early school years.  This condition has grown 
worse over the years.  The examiner indicated that this 
anxiety disorder make it more difficult to pinpoint the 
etiology of his PTSD.  Based on the veteran's recitation of 
history, the examiner conditionally opined that the etiology 
of his PTSD would date back to his Navy duty.  However, the 
examiner also indicated that if the inservice stressor did 
not occur, then the most likely etiology for the PTSD is the 
accidental killing of the 14-year boy.  

II. Analysis

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A.  Acquired Psychiatric Disorder, other than PTSD 

The Board has reviewed all the evidence of record.  The Board 
finds that the veteran has met the threshold requirement for 
submitting a well-grounded claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD.  The medical evidence of record shows a current 
diagnosis of a generalized anxiety disorder in addition to a 
diagnosis of PTSD.  Therefore, the Board finds that there is 
sufficient medical evidence of a current disability, and the 
first element of a well-grounded claim has been satisfied.  
Additionally, while the veteran's service medical records are 
silent for any treatment, complaint, or diagnosis of an 
acquired psychiatric disorder during active duty, the veteran 
reported on a February 1969 medical history in conjunction 
with an annual examination with the Navy Reserves, that he 
had been treated for "nervousness" since August 1968.  The 
Board notes that these complaints of nervousness in August 
1968 are within the one-year presumptive period for mental 
disorders diagnosed as psychosis.  See 38 C.F.R. §§ 3.307, 
3.309.  As noted previously, for the purpose of determining 
whether a claim is well grounded, evidentiary assertions must 
be accepted as true except when the assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  See King.  Accordingly, 
the Board must find that the second element of a well-
grounded claim has been satisfied.  Finally, a December 1997 
VA examination report links the veteran's currently diagnosed 
generalized anxiety disorder to his complaints of nervousness 
in 1968.  Accordingly, the Board finds that the third 
requirement for a well-grounded claim has been satisfied.  

The requirements of Caluza having been met, the Board finds 
that the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, is well grounded; that is, it is plausible.  
Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The RO has obtained all available 
service medical records and post-service medical evidence.

Having determined that the veteran's claim is well grounded, 
a review of the merits of the claim is required.  Service 
connection is warranted for disability resulting from disease 
or injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.303(a) (1999).  Alternatively, under 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" condition 
when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet. App. 169 (1999);  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service 
connection may also be granted for a disease diagnosed after 
service discharge when all evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The veteran's service medical records silent for any 
complaint, treatment, or diagnosis of an acquired psychiatric 
disorder during active service.  Similarly, post-service 
medical evidence does not show that a psychosis manifested 
itself to a compensable degree within one year following the 
veteran's separation from active duty in January 1968.  The 
Board notes that a February 1969 report of medical history 
indicates that he reported treatment for "nervousness" 
since August 1968; however, the available clinical and 
medical evidence does not corroborate this history.  The 
Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion of either an inservice 
acquired psychiatric disorder or compensable manifestations 
of a psychosis within one year following his release from 
active duty.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
acquired psychiatric disability to be nonprobative as to the 
disposition of this appeal.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that the veteran reported to VA examiners in 
December 1997 that he had received treatment for anxiety in 
service in the late 1960s and was prescribed Valium in 1970.  
Based on this recitation of history, the VA examiners opined 
that "it would seem more likely than not that his 
generalized anxiety disorder commenced during his active Navy 
service as evidenced by his complaints of anxiety at that 
time and his visits, according to him, to the sick bay."  
(emphasis added).  As stated previously, the veteran's 
service medical records and post service medical records do 
not corroborate his recitation of history.  Additionally, the 
Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995); see also Owens v. Brown, 7 Vet. App. 429 (1995).  The 
evidence does not show that the examiners reviewed the 
veteran's service medical records or any other related 
documents that would have enabled them to form an opinion on 
an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  On the contrary, this medical opinion states that it 
was based on the testimony given by the veteran.  
Accordingly, the Board must find the VA examiners' statements 
to be unpersuasive as to the presence of an inservice anxiety 
disorder.

As the preponderance of the evidence is against service 
connection for an acquired psychiatric disorder, the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.

B.  Service Connection for PTSD

As the veteran is competent to report on his inservice 
stressors, the Board finds that his statements are credible 
for the purpose of determining whether his claim is well 
grounded.  King, 5 Vet. App. at 19.  Similarly, as the post-
service medical diagnoses are based on his claimed inservice 
stressors, the Board finds that his claim of service 
connection for PTSD is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The RO has obtained all 
available service medical records and post-service medical 
evidence.  The RO requested the veteran to supply specific 
details regarding in-service traumatic events.  His alleged 
stressors were reported in his written statements, hearing 
testimony, and reports of VA psychiatric examinations. The RO 
also requested that USASCRUR verify the in-service stressors, 
and USASCRUR has provided a response.

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosis the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  The amended version of section 3.304(f) 
will be considered herein as it is clearly more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304(f) (1999).  Mere 
presence in a combat zone is not sufficient to show that an 
individual was engaged in combat with the enemy.  There must 
be evidence of a distressing event, rather than simply the 
mere presence in a combat zone.  Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).

PTSD has been diagnosed both private and VA psychiatrists.  
These diagnoses, however, are based on the veteran's 
subjective reports of his active duty as well as post service 
experiences, not on a verified stressor event.  While the 
veteran has related combat experiences in Vietnam and the 
South China Sea, there is no confirming evidence.  On the 
contrary, the available service personal records and ship 
histories indicate that the veteran served in the Atlantic 
Ocean during 1967 and January 1968.  Consequently, the Board 
must find that he did not engage in combat.  38 C.F.R. 
3.304(f) (1999).

Where the claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  The Board notes that 
the veteran has maintained that he witnessed the shelling of 
a beach and that people were on the beach while the shelling 
took place.  He reported that this shelling took place in 
1968 following the USS Zellars' tour of duty in the 
Caribbean.  He stated that he was informed that this shelling 
took place in the South China Sea off the coast of Vietnam.  
However, the evidence does not show that the USS Zellars or 
the veteran served in the South China Sea during this time.  
While he claims to have witnessed a shipboard accident in 
which a fellow sailor was ultimately killed, the evidence 
does not corroborate this incident.  On the contrary, 
USASCRUR was unable to verify a high-pressure steam line 
incident.

The 1967 history of the USS Zellars indicates that the ship 
was involved in exercises involving the use of the ship's 
weapons; however, there is no evidence that individuals were 
on the beach during these exercises or that any homes were 
destroyed as contended by the veteran.  Additionally, while 
the veteran was likely present at times in which the ship's 
weapons were fired, the medical evidence indicates that his 
diagnoses of PTSD are based on the alleged stressors of 
seeing a fellow sailor injured and killing a boy (an incident 
that occurred after service).  His diagnoses of PTSD are not 
based upon shelling during naval exercises.

Although the record contains diagnoses of PTSD, there is no 
diagnosis of PTSD based on a confirmed stressor.  VA 
diagnoses of PTSD are based on the veteran's subjective 
reports of service experiences, which have not been verified 
by USASCRUR and which, because of above noted inconsistencies 
between his accounts and official records, lack credibility.  
Service connection for PTSD requires a diagnosis of PTSD, a 
link between the diagnosis of PTSD and an in-service 
stressor, and credible supporting evidence that the claimed 
inservice stressor occurred. 

The Court has held that the Board is not required to grant 
service connection for PTSD solely on the basis that a 
physician or other health professional has accepted as 
credible an appellant's description of his wartime 
experiences and diagnosed the appellant with PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Medical statements 
accepting a veteran's report as credible and relating PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau, 9 Vet. App. at 395.  
Therefore, none of the diagnoses of PTSD may serve as 
evidence to establish that the alleged events reported by the 
veteran actually occurred.  The Board has considered lay 
statements from the veteran and his testimony to the effect 
that he had PTSD because of his experiences inservice.  These 
statements, however, are not probative in a favorable manner 
to his claim because he is not competent to render a medical 
opinion on the etiology of a condition.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In view of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's PTSD 
claim.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

